MILLS, Judge.
This cause is before us on appeal from a final judgment in which the trial court, employing the doctrine of boundary by acquiescence, established a boundary line between land owned by Pippin and land owned by Parker.
In order to establish a boundary by acquiescence, the plaintiff must prove: (1) a dispute from which it can be implied that both parties are in doubt as to the boundary; and (2) continued occupation and acquiescence in a line other than the true boundary for a period of more than the statute of limitations. King v. Carden, 237 So.2d 26 (Fla. 1st DCA 1970). We find the evidence presented here sufficient to satisfy both elements.
Moreover, the trial court did not err in refusing to rule on the accuracy of two surveys which were introduced at trial. The true government survey line need not be established before finding a boundary by acquiescence. Williams v. Johntry, 214 So.2d 62 (Fla. 1st DCA 1968).
AFFIRMED.
ERVIN, J., and PEARSON, TILLMAN (Ret.), Associate Judge, concur.